Citation Nr: 1520292	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  13-21 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for hepatitis C.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel





INTRODUCTION

The Veteran served on active duty from October 1981 to October 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In June 2014, the Veteran testified before the undersigned Veterans Law Judge at a video conference hearing.  A transcript of this hearing is of record.  At that hearing, the Veteran waived initial RO consideration of the evidence submitted after the hearing.  38 C.F.R. § 20.1304(c) (2014).

After the hearing, the record was held open for an additional 60 days in order for the Veteran to submit private treatment records from Kaiser Permanente.  However, in lieu of private treatment records, the Veteran submitted additional VA treatment records in support of his claim.  In a December 2014, the Veteran requested an expedited decision on his claim.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and Veterans Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.


FINDINGS OF FACT

1.  At his June 2014 BVA hearing, which was prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal on the issue of entitlement to an initial compensable rating for bilateral hearing loss.

2.  The Veteran's hepatitis C was not manifest during service and is unrelated to service.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to a compensable rating for bilateral hearing loss, by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Here, at the June 2014 hearing, the Veteran withdrew the claim of entitlement to an initial compensable rating for bilateral hearing loss.  See, T. at 4.  Hence, there remain no allegations of errors of fact or law.

II. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

In situations where a pre-existing injury or disease is established, the presumption of aggravation provides that the pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306 -07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); 38 C.F.R. § 3.306(a) 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran contends that he has hepatitis C that is related to his service.  In his February 2011 claim for service connection, he stated that he was exposed to hepatitis C at boot camp in San Diego, California.  In his May 2012 notice of disagreement and June 2014 testimony before the Board, he stated that he believed that he contracted hepatitis C from an air gun injection during basic training.  In a June 2012 statement, he stated that he experienced "flu-like" or "malaria-like" symptoms which began two to three months after he entered service.

The Board notes that medically recognized risk factors for hepatitis C include: (a) transfusion of blood or blood product before 1992; (b) organ transplant before 1992; (c) hemodialysis; (d) tattoos; (e) body piercing; (f) intravenous drug use (with the use of shared instruments); (g) high-risk sexual activity; (h) intranasal cocaine use (also with the use of shared instruments); (i) accidental exposure to blood products as a healthcare worker, combat medic, or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and (j) other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles, or the sharing of toothbrushes or shaving razors.  See VA Training Letter 01-02 (April 17, 2001).

In addition to the general statutory and regulatory legal authority governing service connection claims, a VA Fast Letter issued in June 2004 (FL 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  It was concluded in FL 04-13 that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  It also noted that transmission of hepatitis C virus with air gun injections was "biologically plausible," notwithstanding the lack of any scientific evidence of documented cases of air-gun infection.  The Fast Letter noted that, if a determination was made that an air gun was the source of hepatitis C, the report upon which the determination of service connection was should include a full discussion of all modes of transmission and, if applicable, a rationale as to why an air gun was the source of the hepatitis C. FL 04-13.

The Veteran's service treatment records, including September 1981 entrance, September 1984 separation, March 1985 affiliation and February 1987 annual physical examinations, are negative for any reports, diagnosis, or treatment for hepatitis C or another liver disorder, providing some limited evidence against this claim.

Specifically, a September 1981 report of medical history reflects that the Veteran reported cocaine use 5 years prior to enlistment.  A November 1981 dental health questionnaire shows that the Veteran denied having hepatitis C.  Reports of medical history dated in March 1985 and February 1987 show that he reported being in "excellent health."  A January 1982 clinical note reflects complaints of cold symptoms, including a sore throat and non-productive cough.  It notes that he received two innoculations that day.  The assessment was viral syndrome.  

Post-service, VA treatment records include an April 2003 report which indicates a 2001 diagnosis of hepatitis C status post biopsy.  The assessment was hepatitis C.  A July 2003 gastrointestinal liver consult reflects that the Veteran's hepatitis C risk factors included intravenous drug use, intranasal cocaine use in the early 1970s, and exposure to or contact with people known hepatitis.  The impression was presumed genotype 1 hepatitis C infection and mild disease by biopsy.  The estimated length of infection was 30 years (1973) via injection or intranasal drug use.  A November 2003 report indicates use of drugs and alcohol since age 14 or15.  He had a history of cocaine use until 1989 and subsequently became fatigued and was diagnosed with hepatitis C.

The Board finds that the claim must be denied.  In this respect, it is important for the Veteran to understand that it is some of his own prior statements that provide highly probative factual evidence against this claim.  Specifically, VA treatment records dated in July and November 2003 indicates a 30-year history of injection or intranasal drug use and the Veteran reported drug abuse since the 14 or 15 years of age.

In this regard, to the extent that the Veteran incurred hepatitis C prior to service due to intravenous drug use in the early 1970s, prior to his entry into service in October 1981, the service treatment records are void of medically recognized risk factors for hepatitis and the presumption of soundness is inapplicable.  Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012)(presumption of soundness relates to the second element, the showing of an in-service incurrence and "the presumption of soundness applies only when a disease or injury not noted upon entry to service manifests in service, and a question arises as to whether it preexisted service.").

The Board has taken the contention that the Veteran he contracted hepatitis C from an air gun vaccination during service, based on his testimony and lay statements of record.  The Board has also closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and his claimed disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of hepatitic C, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

The VA has undergone extensive medical review of this issue, either directly or through support of private medical studies.  While, as noted above, VA has determined that the transmission of hepatitis C virus with air gun injections is "biologically plausible," there is a lack of any scientific evidence of documented cases of air-gun infection.  This fact only provides evidence against this claim.  Here, the record reflects that the Veteran's risk factors for contracting hepatitis C included intravenous drug use prior to service and contact with persons known to have been exposed to hepatitis.  

While we may never know the exact etiology of the Veteran's hepatitis C, it cannot be said that it is a least as likely as not (a 50% or greater chance) that this problem was caused by service.  There is significant evidence against this claim, including, but not limited to, the service and post-service treatment records.  As such, the evidence is against a finding (it is, while possible, less than likely) that the Veteran's hepatitis C which contributed to his death was caused by an air gun inoculation in service many years ago.

In sum, the record does not contain probative medical evidence sufficient to establish a medical nexus between the Veteran's hepatitis C and his period of active service.  Coupled with the lack of an in-service diagnosis and the lack of a post-service diagnosis until 2001 (and a 19-year gap between any air gun inoculation in 1982 and initial diagnosis of hepatitis C), the probative evidence of record does not show that hepatitis C was incurred in or aggravated by service, to include as the result of an air gun inoculation.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In this case, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his service connection claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The RO sent the Veteran a letter in February 2011 which informed him of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.

Additionally, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in June 2014.  A hearing officer who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the VLJ asked relevant questions concerning the etiology of his hepatitis C.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, and the Veteran's written assertions.  No outstanding evidence has been identified that has not otherwise been obtained.  Moreover, in December 2014 he indicated that he desired to have his claim be expedited due to his health condition.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, available post-service treatment records, and lay statements from the appellant have been obtained.  At the hearing, the appellant testified that the Veteran received relevant private treatment from Kaiser Permanente and was provided 60-days to submit those private treatment records in support of her claim.  However, those records were not provided.  Instead, the Veteran submitted additional VA treatment records dated from April 2003 to October 2004 in support of his claim.  Even though additional private treatment records may indicate treatment of hepatitis C, there is no suggestion that these records would support a finding that the Veteran's hepatitis C was related to his service, including an air gun inoculation.  Rather, the Veteran asserts that these records relate the diagnosis of hepatitis C and a biopsy that was performed.  Accordingly, the Board finds that there is no basis for additional development under these circumstances.  See Soyini v. Derwinski, 1 Vet. App. 541 (1991).

The Board notes that a VA medical examination and opinion were not obtained in this case to address whether the Veteran's death was the result of his military service.  The Board finds that the medical evidence currently of record is sufficient to decide the claim and no VA medical opinion is warranted.  38 U.S.C.A. § 5103A(a).  See Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  There is nothing in the record that supports the Veteran's lay belief that his hepatitis C which contributed to his death is related to an in-service air gun inoculation.  The facts of this case are controlling. 

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and (4) whether there otherwise is sufficient competent medical 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

It is always difficult to prove a negative (in this case, the VA does not have the capability to determine with anything but speculation the cause of the Veteran's hepatitis C - and a remand for a medical examination and opinion will not provide closure in this case).  That technology simply does not exist.  However, the fact that we cannot do this does not support this claim, or the basis for obtaining a medical opinion, that it can ever be said it is as likely as not that this problem was caused by this contention.  Any medical opinion in this case would be grossly speculative on this issue.

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  

On the other hand, a conclusory generalized lay statement suggesting a nexus between the Veteran's hepatitis C and service (as in this case) would not suffice to meet the standards, as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically"  provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, the only evidence that the Veteran's hepatitis C is related to his service are the conclusory generalized lay statements of the Veteran.  

In any event the Board finds that there is otherwise sufficient competent medical evidence in this case to decide the case.  In this case, there is simply no basis based on these records for a medical provider to find that the Veteran's currently diagnosed hepatitis C is related to in-service exposure from an alleged air gun (as opposed to intravenous drug use).  Obtaining a medical opinion would not resolve this case. 

Accordingly, the Board finds that referral for a VA medical opinion is not warranted.  Further delay in the adjudication of this case is not warranted. 

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.





ORDER

Service connection for hepatitis C is denied.

The issue of entitlement to an initial compensable rating for bilateral hearing loss, is dismissed.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


